Case 6:20-cv-00016-NKM-RSB Document 61 Filed 04/15/21 Page 1 of 2 Pageid#: 593




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

 ANTHONY SMITH,                                       )
     Plaintiff                                        )
                                                      )
        v.                                            )      CASE NO. 6:20-cv-00016-NKM
                                                      )
 CENTRA HEALTH, INC., et al.                          )
     Defendants.                                      )

                                   PLAINTIFF’S AFFIRMATION

        Plaintiff hereby affirms that expert testimony is unnecessary in this case. The alleged acts

 of negligence of : (i) allowing a delirious, post-surgical patient to wander from his post-operative

 recovery bed and to roam unsupervised throughout a hospital; and (ii) deploying security guards

 and other non-medical staff to subdue such a delirious post-operative patient by use of a Taser in

 a stairwell, clearly lie within the range of the jury's common knowledge and experience.

        Notwithstanding this affirmation, an anesthesiologist confirms that such conduct is

 malpractice and also specifically stated that “anybody knows you don’t let a post-operative

 patient leave a recovery room.”

                                       Respectfully submitted,

                                        ANTHONY SMITH
                                           By Counsel

 By:    /s/ M. Paul Valois
        M. Paul Valois (VSB No. 72326)
        Counsel for Plaintiff
        JAMES RIVER LEGAL ASSOCIATES
        7601 Timberlake Road
        Lynchburg, Virginia 24502
        Telephone: (434) 845-4529
        Facsimile: (434) 845-8536
        [Email: mvalois@vbclegal.com]
Case 6:20-cv-00016-NKM-RSB Document 61 Filed 04/15/21 Page 2 of 2 Pageid#: 594




                                   CERTIFICATE OF SERVICE
         I hereby certify that on this 15th day of April, 2021, I electronically filed the foregoing
 Notice with the Clerk of this Court using the CM/ECF system, which will automatically send
 notice of this filing to all counsel of record.



                                                                 /s/ M. Paul Valois




                                              Page 2 of 2
